DETAILED ACTION

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to simply detecting a marker drawn on a road surface and connecting a plurality of broken markers to create a single marker without significantly more. The claim(s) recite(s) detecting a road marker and connecting broken marker lines to form a virtual single marker--concepts performed in the human mind (including an observation, evaluation, judgment, opinion). This judicial exception is not integrated into a practical application because generically recited image processor elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the additional limitations of a “image processor” and “imaging device”. These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The following were recognized by the courts as well-understood, routine or conventional computer functions: Performing computational steps on a computer, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) and electronically extracting data from a sensor, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mittal (US PGPub 2020/0020104).
Regarding claim 1, Mittal discloses an image processor comprising: (Mittal teaches a system for computer vision which detects road lanes from imaged line segments. ¶ 0040 teaches an image processor.)
a control portion configured to detect a marker drawn on a road surface from an image captured by an imaging device that captures the road surface around a vehicle, (¶ 0038 detects road lanes from imaged line segments. See Figs. 3A, 3B and 4.)
wherein the control portion connects a plurality of broken markers to create a single marker when the detected marker is broken into plural. (¶ 0049 teaches merging broken candidate lane line segments into detected lanes. See broken detected lines at Fig. 3B and 5A)
Claim 11 is the method corresponding the image processor system of claim 1. The system necessarily contains method steps. Remaining limitations are rejected similarly. See detailed analysis above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-8, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal (US PGPub 2020/0020104) in view of Wu (US PGPub 2015/0125039)
Regarding claim 2, Mittal discloses the image processor according to claim 1, wherein the control portion comprises: 
an edge detection portion (¶ 0028-0029 teach edge detection)
an edge connection portion configured to detect a closest edge which is closest to a subject edge selected from the plurality of edges and that connects the subject edge and the closest edge to create a single edge when a distance between endpoints of the subject edge and the closest edge is predetermined interval or shorter; and (¶ 0044 and 0045 teach determining a distance between two adjacent edge segments which are closest in distance to one another. This distance is calculated on the basis of the closest endpoints. ¶ 0047 teaches merging the two line segments when the distance is below a predetermined interval.)
a marker detection portion configured to detect the marker based on the plurality of edges. (As above, ¶ 0047 teaches merging the two line segments to form a marker when the distance is below a predetermined threshold.)
In the field of vehicle lane detection Wu teaches an edge detection portion configured to scan the captured image in a predetermined direction to detect a plurality of edges (Wu teaches lane edge detection by scanning for edges in a predetermined direction, see ¶ 0033. Wu uses horizontal and vertical gradient absolute values to detect lane edges.)
It would have been obvious to one of ordinary skill in the art to have combined Mittal’s vehicle lane detection system with Wu’s vehicle lane detection system. Mittal teaches a system for vehicle lane detection which does not expressly teach scanning the image for edges in a predetermined direction. The combination constitutes the repeatable and predictable result of simply applying Wu’s edge detection technique here to be used in the manner intended. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 6, the above combination discloses the image processor according to claim 1, wherein the control portion comprises:
a marker detection portion configured to detect the marker from the captured image; and (See rejection of claim 1)
a correction portion, wherein the correction portion determines whether or not a further marker is detected on an extension line of the marker from a position separated from the marker by a preset distance, and the correction portion connects the marker and the further marker to create the single marker when the further marker is detected. (As above, Mittal ¶ 0047 teaches merging the two line segments to form an extended marker when the distance meets a preset distance.)
Regarding claim 7, the above combination discloses the image processor according to claim 6, wherein the correction portion calculates a brightness difference between adjacent pixels from an endpoint of the marker detected by the marker detection portion along an extending direction of the maker and determines that the marker is broken when an absolute value of the calculated brightness difference is a preset value or greater, and the correction portion determines whether or not the further marker is detected on the extension line of the marker from the position separated from the marker by the preset distance when it is determined that the maker is broken. (Wu teaches lane edge detection by scanning for edges. Wu uses horizontal and vertical gradient brightness absolute values to detect lane edges, see ¶ 0033-0035. Each of the points including endpoints on the detected edges are determined according to whether calculated brightness difference is above a preset value and when they are the line edge terminates. See rejection of claims 6 and 1 regarding checking for the further line to generate the extended marker line.)
Regarding claim 8, the above combination discloses the image processor according to claim 7, wherein the preset value, which is used by the correction portion to determine whether or not the marker is broken, is smaller than a prescribed value, which is used by the marker detection portion to detect the marker. (Wu teaches using a smaller prescribed threshold value for gradient-based edge detection, see soft threshold at ¶ 0034 and 0044. The threshold later used by the marker detection portion to ultimately detect the lane marker is a larger threshold, see ¶ 0085 which teaches averaging the gradient values to arrive at a larger threshold.)
Regarding claim 10, the above combination discloses the image processor according to claim 2, wherein the marker is a lane borderline that divides a traveling lane, and the image processor further comprises a traveling lane detection portion that detects the traveling lane based on the detected marker. (See rejection of claim 1)
Claims 12 and 13 are the method steps corresponding the image processor system of claims 2 and 6. The system necessarily contains method steps. Remaining limitations are rejected similarly. See detailed analysis above.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal (US PGPub 20200020104) in view of Wu (US PGPub 2015/0125039) and Yang (US PGPub 2018/0189578)
Regarding claim 3, the above combination discloses the image processor according to claim 2 but not the remaining limitations.  
In the field of vehicle lane detection Yang teaches that the edge detection portion scans an area between the endpoints of the subject edge and the closest edge in a direction in which the subject edge extends and determines whether or not information related to the marker is present between the subject edge and the closest edge. (Yang teaches lane edge detection and merging detected lane line candidates. ¶ 0178-0181 teach the process for merging detected lane line candidates and ¶ 0181 teaches checking whether information related to the lane marker is present in between the lane line merging candidates.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s vehicle lane detection system with Yang’s vehicle lane detection system. Mittal teaches a system for vehicle lane detection which includes merging lane line candidates. The combination constitutes the repeatable and predictable result of simply applying Yang’s technique for checking whether information related to the lane marker is present in between the lane line merging candidates. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 4, the above combination discloses the image processor according to claim 2, wherein the edge connection portion counts a number of edges present within a predetermined range from the subject edge as an edge point, and the edge connection portion does not connect the subject edge with any of the plurality of edges when the counted edge point is a threshold number or greater. (As above, Yang teaches lane edge detection and merging detected lane line candidates. ¶ 0178-0181 teach the process for merging detected lane line candidates and ¶ 0181 teaches checking whether information related to the lane marker is present in between the lane line merging candidates. If there is a positive count of other lines within the prescribed distance between the subject lane candidate and the closest edge candidate, the system does not connect the lines.) 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal (US PGPub 20200020104) in view of Wu (US PGPub 2015/0125039) and Kawasaki (US PGub 2015/0356359).
Regarding claim 9, the above combination discloses the image processor according to claim 2, but not the remaining limitations.
In the field of vehicle lane detection Kawasaki teaches that the marker is a parking area line that defines a parking space, and the image processor further comprises a parking frame setting portion that sets a parking frame based on the detected marker. (Kawasaki is a system for parking marker recognition and automated parking assistance, see ¶ 0007 and Figs. 2 and 3.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s vehicle marker detection system with Kawasaki’s vehicle marker detection system. The above references teach vehicle marker recognition for the purposes of guiding a vehicle in a painted marker environment. Kawasaki likewise recognizes painted markers for the purposes of guiding a vehicle in a painted marker environment. The combination constitutes the repeatable and predictable result of simply applying Kawasaki’s technique for operating in a parking environment. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661